Citation Nr: 1515819	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for facial nerve damage, left side, to include as due to chemical exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

5.  Entitlement to service connection for a bilateral knee disorder, to include arthritis.

6.  Entitlement to service connection for a low sex drive, to include as due to chemical exposure.

7.  Entitlement to service connection for a left eye disorder, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1978.

The issues of entitlement to service connection for an acquired psychiatric disorder, a low sex drive, a left eye disorder, and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hearing loss for VA compensation purposes is not shown.

2.  Tinnitus was incurred in service.

3.  A chronic disorder associated with facial nerve damage was not shown in service and not shown for years after service separation; current left facial nerve injury is not causally related to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  Facial nerve damage, left side, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can be established through application of statutory presumptions, including for chronic diseases (such as other organic diseases of the nervous system) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus due to noise exposure in service, to include noise exposure from working as an aircraft mechanic on a flight line.

The Board will first address hearing loss.  Hearing loss is considered a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).   

The Veteran's DD-214 notes that his Military Occupation Specialty (MOS) was an aircraft maintenance specialist.  At his November 2011 VA audiological examination, he described loud noise while working on the flight line near Kc-135's and 141's.  As he is competent to report in-service noise exposure and his duties are consistent with such noise exposure, the Board concedes noise exposure during service.      

However, service treatment records show the Veteran had normal hearing upon entry and at the time of separation as defined by 38 C.F.R § 3.385.  There was also no hearing loss in audiograms from May 1977 and August 1978 for VA compensation purposes.  No other in-service audiograms were performed.  

At separation, the Veteran denied hearing loss in his Report of Medical History.  Although he affirmed ear, nose, and throat trouble, he specifically underlined the word "throat."  On the physician's summary, the examiner noted that the Veteran had intermittent episodes of sore throat since 1973 but was treated with good results.  The report does not reference any ear trouble or hearing loss.    

As noted, the Veteran was provided a VA audiological examination in November 2011 to evaluate the etiology and nature of his claimed hearing loss and tinnitus.  He described hearing bilateral hearing loss since working on the flight line in service.  He stated that hearing protection was provided and worn, but he still noticed that he had difficulty hearing his fellow soldiers.

He also described bilateral tinnitus since service as ringing in his ears that prevented sleep.  He indicated the use of sleep medicine to manage symptoms.  He stated he used the medicine on a weekly basis and as often as two or three times per week.  He also stated that he uses the television to help mask the tinnitus symptoms.  

Audiogram results revealed puretone thresholds of 20, 25, 10, 10, and 15 decibels in the right ear and 15, 15, 20, 20, and 20 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Maryland CNC speech recognition scores were 96 percent in the right ear and 98 percent in the left ear.  After testing, the examiner diagnosed normal hearing bilaterally and noted that speech recognition scores were in agreement with the puretone test results.  Therefore, the November 2011 examination results do not show hearing loss for VA compensation purposes, and there are no other post-service audiograms of record.

Consequently, the evidence shows that the Veteran does not currently have a bilateral hearing loss disability for VA purposes.  Accordingly, the service connection criteria requiring the presence of a current disability have not been met and service connection cannot be granted for symptoms of a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for bilateral hearing loss must be denied.

With regard to the Veteran's claim for entitlement to service connection for tinnitus, the Board notes that he has a current disability, and that he was exposed to loud noise during service.  Again, his MOS is listed as aircraft maintenance specialist.  

However, the November 2011 VA examiner opined that that due to normal hearing separation, no evidence of complaints of hearing loss or tinnitus in service treatment records, and an extensive amount of civilian noise exposure, tinnitus was less likely than not related to active service.  The Veteran's civilian noise exposure included building aircraft and working as a sheet metal worker.  He indicated that he hearing protection was worn in these capacities.  However, he also reported working in construction, where hearing protection was not needed, per the Veteran.  He also worked as an over-the-head truck driver.  Finally, he reported working at a factory where he set up machinery; hearing protection was used at that time. 

It is clear that the Veteran was exposed to noise after separation, but it is also clear that he was exposed to noise during service.  Moreover, despite the opinion against a finding of direct service connection offered by the November 2011 examiner, as noted above, service connection for tinnitus can be alternatively awarded under the provisions of 38 C.F.R. § 3.303(b) as a chronic disease.  See M21-1MR III.iv.4.B.12.a.

In terms of evaluating tinnitus as a chronic disease, the Veteran has consistently reported bilateral tinnitus since service.  Indeed, he is competent to testify to in-service acoustic trauma and post-service symptoms of tinnitus because the symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  Even when filing his claim in April 2011, he reported tinnitus symptoms since service, which he again asserted in the December 2011 notice of disagreement and during the November 2011 VA audiological examination.  In short, there is no evidence contradicting the Veteran's assertion that he has had tinnitus symptoms since working as an aircraft maintenance specialist during active service. 

There is a lack of contemporaneous medical evidence showing tinnitus until many years after service and has considered such as a factor in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board has also considered the November 2011 VA examination opinion.  However, the Veteran's lay statements are credible with regard to his assertion that he has had ringing in his ears working as an aircraft maintenance specialist during service.  His testimony is consistent with his duties.  He repeatedly asserted continuity of symptomatology since active service.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that tinnitus was incurred in service and has been present since separation from service.  Therefore, service connection for tinnitus is warranted.  The appeal is granted to this extent.

Facial Nerve Damage

Service treatment records show the Veteran was treated in November 1977 for sharp pain in his head located in the bilateral temporal region.  He described the pain as lasting a couple of seconds for the previous four weeks.  A notation of "feels tense" was included.  Cranial nerves II through XII were described as grossly intact.  A diagnosis of "paresthesia?  etiology" was noted.  

The remainder of service treatment records show that the Veteran sought treatment for skin irritation due to shaving, but there was no indication of any complaint of left facial nerve symptoms or further complaint of temporal pain.  The separation examination showed the Veteran's neurologic system was found to be clinically normal.  In his Report of Medical History, he denied neuritis and paralysis.    

Post-service VA treatment records show the Veteran sought treatment for a left facial tic in November 2011.  Also, May 2012 VA records show that he had an intermittent left facial tic that he asserted was due to exposure to chemicals in service.  The examiner noted the tic was more pronounced when discussing it and "went away completely when discussing other things."  He was advised that additional testing was needed.  There is no statement by the physician in the record confirming the Veteran's opinion that his tic was due to chemical exposure.   

At the March 2013 VA neurological examination, the Veteran was diagnosed with frequent twitching of various portions of the left side of the face.  There was also a finding of a left facial nerve injury and aberrant regeneration.  Possible slight weakness of both sides of face versus lack of effort was also noted.  

After reviewing the claims file, the examiner initially indicated that an opinion could not be offered as to whether the Veteran's current left sided facial tic was due to exposure to chemicals in service without resorting to mere speculation.  However, the examiner continued the opinion, explaining that there was no evidence of the Veteran's neurologic abnormalities (bilateral hemifacial spasm, possible decreased sensation in facial sensation and possible mild swallowing difficulty) in any of the service treatment records.  

The examiner also stated that even assuming the Veteran was exposed to hydrocarbon compounds while working as a mechanic, that medical evidence does not support the assertion that his conditions are due to hydrocarbon exposure.  The examiner explained that facial tics or hemifacial spasm are usually idiopathic or related to compression of the symptomatic facial nerve by an abnormally disposed artery. 

The Veteran responded to the March 2013 opinion by asserting that he was not exposed to hydrocarbons but that he was instead exposed to benzene cleaning solvent, methyl ethyl ketones, and tri chlor ethelyne that would be absorbed directly into the skin and leave white patches on the skin at the area of contact.  However, service treatment records and VA treatment records are absent any reference to any white patches of skin (to include the separation examination in which the Veteran's skin was found to be clinically normal).  

Moreover, Dorland's Illustrated Medical Dictionary defines a hydrocarbon as an "organic compound that contains carbon and hydrogen only."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 877 (32st Ed. 2012).  Benzene is defined as a "colorless volatile liquid hydrocarbon . . . obtained as a byproduct in the destructive distillation of coal."  Id. at 209.  Similarly, methyl and ethyl are also defined as consisting of only hydrogen and carbon.  Id. at 651 and 1151.  

Therefore, a closer review of the Veteran's assertion in his VA 9 shows that his statement does not contradict the findings of the March 2013 examiner, who provided an opinion against a nexus between the Veteran's current left facial nerve damage and service.  Indeed, the VA examiner based his conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the March 2013 VA medical opinion is therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Even considering the Veteran competent to report exposure to certain chemicals, which is consistent with the circumstances of his service as an aircraft mechanic, the Board affords more probative weight to the March 2013 medical opinion offered by a trained neurologist.  Indeed, the documented history reviewed by the neurologist included the Veteran's statements as well as a review of medical records, such as the November 1977 service treatment record wherein the Veteran reported temporal pain.

Therefore, a review of the evidence shows that while the Veteran has a left sided facial tic, it is not related to active service, to include exposure to chemicals during service.  The most probative evidence of record, namely the March 2013 medical opinion, provides evidence against such a finding.  Aside from a single report of temporal pain, which ultimately did not result in a conclusive diagnosis of any nerve damage, the remaining service treatment records are absent any neurological complaint.  Indeed, the Veteran's neurological system was found to be clinically normal at discharge, and post-service VA treatment records are absent any statements by medical professionals linking the left facial tic to service.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for facial nerve damage, left side, to include as due to chemical exposure.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal is denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  The duty to notify was satisfied by a September 2011 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and VA examinations (audiological and neurological examinations).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Although the Veteran has expressed disagreement with the examiners' opinions, there is no indication that the Veteran has challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  The Board finds the audiological and neurological examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

As discussed in more detail below, the Veteran reported receiving disability benefits from the Social Security Administration (SSA) based on his knee disabilities and anxiety.  He did not indicate, nor is there any indication in the evidence of record, that he receives disability benefits because of any hearing problem or facial nerve damage.  Thus, SSA records need not be obtained as to the issues decided herein because the Veteran's report does not indicate such benefits are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for facial nerve damage, left side, to include as due to chemical exposure, is denied.


REMAND

With respect to the remaining claim, a remand is needed.  First, the Veteran reported at his February 2013 VA mental health examination that he had been awarded Social Security Disability benefits approximately one year prior for his knees and depression/anxiety.  He stated he was unable to work because he could not "be around other people."  VA must try and obtain the Social Security Administration (SSA) records before deciding the appeal as part of the duty to assist.  

Next, VA records from November 2012 show the Veteran was treated for a right knee collapse and provided with a knee brace.  The record notes that an MRI had been performed and to "see results," but the actual MRI report has not been associated with the claims file.  Moreover, he has not identified a specific in-service knee injury but instead alleges that he has a bilateral knee disorder from jumping off aircraft wings, climbing in the wing, and hitting his knees on airframes and tail sections of aircraft.  As noted above, his MOS was aircraft maintenance specialist.  Therefore, an examination is needed to identify the nature and etiology of any bilateral knee disorder because the Veteran has current symptomatology and has identified an in-service occurrence related to his duties as an aircraft mechanic.  

The issue of service connection for low sex drive must also be remanded for an examination and medical opinion.  While there is no reference to a low sex drive there is a notation of erectile dysfunction in medical records.  Therefore, clarification is needed to determine if the Veteran's complaints are attributable to the diagnosed disorder of erectile dysfunction or any other reproductive disorder.  If such a clinical diagnosis is rendered, the examiner must address the Veteran's reported chemical exposure during service.  As noted above, he identified exposure to benzene cleaning solvent, methyl ethyl ketones, and tri chlor ethelyne during service.  

Similarly, the Veteran has a diagnosed left eye disorder that he believes is due to chemical exposure during service.  VA treatment records from January 2012 show that he has been diagnosed with immature cataract in each eye and lattice degeneration of peripheral retina of the left eye.  Because he has a current left eye problem and he has asserted an in-service occurrence that is in line with his duties as an aircraft mechanic, a medical opinion is necessary to determine whether the disorders are related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include the Veteran's 2012 knee MRI.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any bilateral knee disorder, to include arthritis.  

The examiner is asked to review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's knee disorder began during service or is otherwise linked to service, to include consideration of his report of jumping, climbing, and hitting his knees on or around aircraft. 

4.  Schedule the Veteran for an examination to evaluate the reported symptom of "low sex drive."

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that "low sex drive" is attributable to a known clinical cause or diagnosis.

If the examiner finds that the Veteran's the reported low sex drive is attributable to a known clinical cause or diagnosis, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that it began during service or is otherwise linked to service, to include consideration of exposure to chemicals while working as an aircraft mechanic.

5.  Schedule the Veteran for an examination to evaluate the etiology of a left eye disorder. 

The examiner must address whether it is at least as likely as not (50 percent probability or more) that the Veteran's left eye disorders began during or are otherwise linked to active service, to include consideration of exposure to chemicals while working as an aircraft mechanic. 

6.  With regard to all examinations performed, the relevant medical records should be made available to the examiner(s) for review in conjunction with the examination(s), and the examination report(s) should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Also, the claims file and a copy of this remand should be provided to the examiner(s) for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

7.  Finally, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


